In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00079-CR
        ______________________________


        LARRY SHAWN MYERS, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the Sixth Judicial District Court
               Lamar County, Texas
               Trial Court No. 23413




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       Larry Shawn Myers has filed a pro se notice of appeal from his conviction for indecency

with a child by contact. On our review of the clerk’s record, we noted that the trial court’s

certification of right of appeal stated that this was a plea agreement case and that Myers has no

right of appeal.

       Unless a certification, showing that a defendant has the right of appeal, is in the record, we

must dismiss the appeal. See TEX. R. APP. P. 25.2(d).

       Because the trial court’s certification affirmatively shows Myers has no right of appeal,

and because the record before us does not reflect that the certification is incorrect, see Dears v.

State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005), we must dismiss the appeal.

       We dismiss the appeal for want of jurisdiction.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:       May 5, 2010
Date Decided:         May 6, 2010

Do Not Publish




                                                 2